NO. 12-08-00451-CR
                                       NO. 12-08-00452-CR
                                       NO. 12-08-00453-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

BRANDON MONTREL STREET,                                    §    APPEALS FROM THE 114TH
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                   §    SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant pleaded guilty to two charges of manufacture or delivery of a controlled substance
and one charge of possession of more than four ounces but less than five pounds of marijuana. The
trial court sentenced Appellant to imprisonment for two years on the first two charges and forty years
on the third. We have received the trial court’s certification showing that Appellant waived his right
to appeal. See TEX . R. APP. P. 25.2(d). The certification is signed by Appellant and his counsel and
includes the notice, as required by rule 25.2, that Appellant has been informed of his rights
concerning an appeal, as well as any right to file a pro se petition for discretionary review. See TEX .
R. APP. P. 25.2(d). Accordingly, these appeals are dismissed for want of jurisdiction.
Opinion delivered November 19, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)